 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.TheRespondent is an employer within the meaning of Section2(2) of the Act,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning of Section2(5) of the Act.3.TheRespondent has not engaged in the alleged unfair labor practices.RECOMMENDED ORDERIt is recommended that the complaint be dismissed.The Monarch Machine Tool Company1andLocal Lodge No. 996,of the International Association of Machinists and AerospaceWorkers, AFL-CIO, Petitioner.Case No. 8-RC-6046.April 18,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerBernard Levine .2The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].Upon the entire record in this case,3 the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The appropriate unit.The Petitioner's original petition sought a unit composed of allemployees in the methods 4 and production control departments.Atthe September 8 hearing the Petitioner amended,the unit descriptionin its petition to read : "all clerical employees in the Methods and Pro-duction Control Departments, and all other unrepresented plantclerical employees."i The Employer's name appears as amended at the hearing.2 The original hearing in this matter was held on September 8, 1965. Thereafter,on September-24, 1965, the Regional Director for Region 8 issued an order reopening'hearing, and,pursuant to that order a reopened hearing was held on November,,3, 1965,and January 4, 19663On January 17, 1966, the Employer filed a brief with the Board.Hereinafter called the industrial engineering department.158 NLRB No. 8. THE MONARCH MACHINE TOOL COMPANY105On September 24, 1965, the Regional Director for Region 8 issuedan order reopening the hearing for the purpose of taking testimonyas to which of the employees in the industrial engineering and produc-tion control departments are plant clerical employees, which technicalemployees, and which, if any, of the unrepresented employees in otherdepartments are also plant clerical and/or technical employeesThe Employer, through its counsel, appeared at the November 3reopened hearing, but stated that the Employer did not intend to sub-mit further evidence, as it felt the record made at the first hearing wassufficientAt the November 3 hearing the Petitioner again amendedits petition, taking the following a]teinative positions(1) all unrep-resented plant clerical and technical employees at the Employer'splant, in a combined unit, but separate from the production and main-tenance unit it already represents, (2) all unrepresented plant clericaland technical employees together w ith the production and mainten-ance employees, (3) separate units of unrepresented plant clericalemployees and technical employees, apart from the production andmaintenance employees, or (4) any unit that the Board finds appro-priateThe hearing nas adjourned, and the Hearing Officer issuedsubpenas for the production of certain documents and for super visorsand certain department heads to appear and give testimony at a hear-ing set for a date agreed on by the partiesThe hearing reconvened on January 4, 1966George Kindred, theEmployer's director of industrial relations, appeared for the limitedpurpose of informing the Hearing Officer that the subpenaed docu-ments would not be produced, none of the other subpenaed witnesseswould appear, and he (Kindred) would not testifyAt this juncture,the Regional Director transferred the case to the BoardAs indicated by the facts set forth above, the Employer has refusedto cooperate with the Board in determining which classifications ofemployees in its industrial engineering and production control depart-ments should be found to be plant clerical, and which technical, andwhich classifications or categories of employees in its other depart-ments are also plant clericals or technicalsHowevei, the recordincludes a list of the job classifications of all the Employer's unrep-resented employees, which, together with record testimony, affords areasonably clear picture of the overall functions and interrelatedactivities of the Employer's various departments and, all hough some-what general, of the individual functions of the various classificationsof employees in those departmentsThe Employer takes the position that the only appropriate unit isone encompassing all the employees in its general office, and in itsaccounting, personnel, purchasing, sales, electronics, industrial engi-neering, production control, and engineering departmentsAlthough 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDit initially contended that all these employees are office clerical employ-ees, it argues in its brief that at least the classifications of programer,ratesetter, tool designer, design engineer, draftsman, and electronictechnician are technicalIt further argues that the functions of thevarious classifications of its employees have not changed significantlysince 1952,5 and we note that it argued at that time (98 NLRB 1243,supra)that many of the classifications here in issue were technicalThe employees in the production control department perform time-keeping and expediting functions, and the employees in the industrialengineei ing department perform functions which include tool design-ing, setting and adjusting of rates for piece rate production, and rout-ing and "progiammg" of products through the production depart-ment In the course of their work, some of these employees spend asubstantial percentage of their time in the production area, and allspend at least some of their time in the production areaWhen notin the plant area, employees in these two departments, with the excep-tion of programers, are located in an office areaWhile that area isadjacent to the remainder of the Employer's offices, each departmentis located in a definable physical area or office, and there is no over-la pping of office functionsAlthough the record recites few details concerning the job functionsof the employees in the engineering department, the department iscomposed of job classifications which for the most part are identicalor similar to those in the industrial engineering department, and theEmployer states that employees in identical or similai job classifica-tions, regardless of departmental location, perform identical or similarfunctionsThis department also contains programers, who, togetherwith the programers from the industrial engineering department, arelocated in an area separate from the office area and the production areaElectronic technicians make up the entire electromt s departmentAgain, we have few details concerning their job functions, however,from the general description of their duties and background, and asthe Employer argues that they are technical employees, we find themto be suchAll the employees in these four departments are hourly paid, sharecommon facilities, and enjoy the same fringe benefitsAll employeesin identical job classifications receive the same rate regardless of theirdepartmental locationSome of the technicals and plant clericals5 The Board in two earlier cases(98 NLRB 1243)1952,and Case No 8-RC-3066 (notpublished in Board volumes),1957 dismissed petitions for units respectively,ofmethodsand standards"employees and 'production control' employees on the ground that theunits sought included technical employees,and that apparently there were unrepresentedplant clerical and/or technical employees in other departments whom the Petitioner didnot desire to represent THE MONARCH MACHINE TOOL COMPANY107have common supervision,work in the same general location,and havefrequent contact with each otherThe Employer has no system ofjob posting,bidding, or progressionto higherpaying fob-,,other thanfrom ratesetter learner to ratesetter(in the industrial engineeringdepartment),and from engineering technician trainee to one of severalhigher graded classification(in the engineering department)Thereisvirtually no interchange or transfer of employees across depart-mental linesAlthoughw e ai e unable to determinewith certaintywhich of thejob classifications in the Employer's production control,industrialengineering,electronics,and engineering departments are plant cleri-cal, and which technical,we are nevertheless satisfied that the functionsof the classifications in those departments are either plant clerical ortechnical in nature,and are sufficiently integrated and interrelatedwith each othei to warrant finding appropriate a voting group com-bining themWe do so without decidingwhichare plant clericals,and which technicalsWe are further satisfied that the functions andduties of the employees in the general office, and in the accounting,personnel,purchasing, and sales departments,are not plant clericalor technical in nature,and hence we do not include them in the votinggroup found appropriate 6We are further satisfied from the record that the functions of thefour named departments are also clearly related to and integratedwiththe Employer's production process, and as the Petitioner alreadyrepresents the Employer'sproduction and maintenance employees,we shall direct an election among the plant clericals and technicals inthose four departments,and if the majority of the employees in suchvoting group vote for the Petitioner, they shall be deemed to con-stitute a part of the existing production and maintenance unitThe Petitioner contends that the assistant foremen in the produc-tion control department are supervisors within the meaning of theAct, theEmployer contends they are notThe record does not presenta sufficient basis on which to predicate a finding as to their supervisorystatusThere is also an assistant foreman in the engineering depart-ment, neither party takes a stand as to his statusWe shall allowthe assistant foremen in those departments to vote subject to challengeThe Employer stated that it sometimes employs persons in the clas-sifications of router B in the industrial engineering department andas design engineers B, drawing checkers,co-ops B, C, and D, andengineering technician trainees B and C in the engineering depart-ment, but at the time of the hearing there were no employees in these6With the exception of the classifications`clerk typist and "file clerk"there are nounrepresented employees in other departments with identical or similar classifications tothose included in the voting group 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDclassificationsShould there be employees in these classifications atthe time the eligibility list is drawn up, they shall be allowed to votesubject to challengeAccordingly, we shall diiect an election in the following votmggroup which we find may appropriately be added to the existingproduction and maintenance unit at the Employer's Sidney, Ohio,plantAll plant clerical and technical employees, as listed by clas-sification in the attached Appendix, but excluding office clericals,guards, confidential and managerial employees,7 professionals, andsupervisors as defined in the Act, and all employees in the generaloffice and in the accounting, personnel, purchasing, and sales depart-mentsIf it majority of the employees in this voting group vote forthe Petitioner, they will be deemed included in the production andmaintenance unit currently iepresented by the Petitioner, and theRegional Director shall issue a certification of results of election tothat effect[Text of Direction of Election 8 omitted from publication 9]7At the hearing the Fmployer contended that some of the employees sought by thePetitioner are confidential and/or managerial employeesNo eidence has been offeredin support thereof nor is it clear which classifications other than ratesetters the Employer refers toWe note that the Employer contended in an earlier else(98 NLRB 1243supra)that ratesetters adjusters and routers were confidential and/or managerial butsuch contention was rejected by the Board at that timeIn the absence of any evidence%Ne hereby reject the Employers contention that any of the classifications of employeesincluded in the voting group are confidential or managerial8As the voting group is larger than the unit originally sought by the Petitioner theRegional Director is instructed not to proceed with the election until he shall have determined that the Petitioner has made an adequate showing of inter est among the employees eligible to vote in the voting group found appropriatee An election eligibility list, containing the names and addresses of all the eligible votersmust be filed by the Employer with the Regional Director for Region 8 within 7 days afterthe date of this Decision and Direction of ElectionThe Regional Director shall makethe list available to all parties to the electionNo extension of time to file this listshall be granted by the Regional Director except in extraordinary circumstancesFailureto comply with this requirement shall be grounds for setting aside the election wheneN erproper objections are filedEccceistior Underwear Inc, etc156 NLRB 1236APPENDIXIndustrial Engineering DepartmentIncludedtool designer, draftsmen A, junior clerk, programers A,programers B, router A, ratesetters, ratesetters A, ratesetters B, rate-setter learner, rate adjusters, clerk typists, and file clef ksAllowed to vote subject to challengerouter BProduction Control DepartmentIncludedjunior clerks, senior clerks, clerk typist, and file clerksAllowed to vote subject to challengeassistant foremen LOGAN-MINGO GAS & OIL CO.109Engineering DepartmentIncluded:design engineers A, engineering co-ops, junior clerks,senior clerk, programer A, draftsman A, draftsman B, draftsmen C,experimental technicians, tool makers A, tool maker B, and file clerks.Allowed to vote subject to challenge :design engineers B, engineer-ing co-ops B, engineering co-ops C, engineering co-ops D, engineeringtechnician trainees B, engineering technician trainees C, drawingcheckers, and assistant foreman.Electronics DepartmentIncluded:electronic technicians.Logan-Mingo Gas&Oil Co.,Inc.andLocal Union 505, affiliatedwith the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No.9-RC-5968.April 18,1966DECISION AND CERTIFICATION OF REPRESENTATIVESOn December 16, 1964, pursuant to a Decision and Direction ofElection issued November 18, 1964, an election by secret ballot wasconducted in the above-entitled proceeding under the direction andsupervision of the Regional Director for Region 9.On the conclu-sion of the election, a tally of ballots was furnished the parties, inaccordance with the Board's Rules and Regulations, Series 8, asamended, showing that 12 ballots were cast, of which 5 were for thePetitioner, 3 were against, and 4 were challenged.The challengedballots were sufficient in number to affect the results of the election.The Employer filed timely objections to conduct affecting the resultsof the election.The Regional Director caused an investigation ofthe objections and challenges to be made and, on July 2, 1965, issuedand duly served on the parties his Supplemental Decision and Order.In his Supplemental Decision, the Regional Director overruled theEmployer's objections, sustained the challenge to one ballot, anddirected that the other three challenged ballots be opened and counted.Thereafter, the Employer timely filed with the Board a request forreview of the Supplemental Decision and Order, limited to the rulingon the objections.On August 24, 1965, the Board, having duly con-sidered the matter, granted the Employer's request for review onlyin regard to the Employer's objection 7, and ordered that a hearing be158 NLRB No. 9.